Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Kooper, J.), rendered March 27, 1984, convicting him of murder in the second degree (four counts), upon a jury verdict, and imposing *604sentence, and (2) an order of the same court (Kramer, J.), entered March 31, 1987, which denied the defendant’s pro se motion pursuant to CPL 440.10 to vacate the judgment. The appeals were consolidated by order of this court dated April 29, 1988.
Ordered that the judgment and order are affirmed.
The defendant’s contention that the remarks made by the prosecutor in summation deprived him of a fair trial has not been preserved for appellate review as no objections were made at the time (see, CPL 470.05 [2]). Further, in view of the overwhelming evidence of the defendant’s guilt there is no basis upon which to exercise our interest of justice jurisdiction.
With respect to the defendant’s contentions in his pro se supplemental brief, we find that either they are not properly before us on direct appeal (see, People v Rodriguez, 123 AD2d 405; People v Johnson, 73 AD2d 652), or are without merit (see, CPL 440.30 [4] [a]; People v Baldi, 54 NY2d 137, 147; People v Morris, 100 AD2d 630, 631, affd 64 NY2d 803). Bracken, J. P., Kunzeman, Fiber and Spatt, JJ., concur.